Title: From Thomas Jefferson to Augustin Dupré, 15 February 1789
From: Jefferson, Thomas
To: Dupré, Augustin



ce 15me Fevrier 1789

Monsieur Jefferson a l’honneur d’observer à Monsieur Dupré qu’il ne donne pas pour les medailles de 24 lignes ni à Monsieur  Duvivier ni à Monsieur Gatteaux que 2400₶. que c’est la ce qu’il a payé á Monsieur Dupré aussi pour celle du General Greene, et que Monsieur Dupré n’a demandé que ça dernierement pour celle du General Morgan. Monsieur Jefferson ne peut pas consentir donc de donner plus. A ce prix il attendroit ce que Monsieur Dupré pourroit faire de mieux, de soi meme, et non pas par des artistes subalternes. Pour ce qui regarde le tems. peutetre qu’il seroit possible de le prolonger un peu pour la medaille de l’Amiral Paul Jones, cet officier etant actuellement en Europe. Monsieur Jefferson aura l’honneur d’attendre la reponse de Monsieur Dupré et sera charmé de pouvoir conclure cet arrangement avec lui.
